Citation Nr: 0532034	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for an epidermal cyst 
disability, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

Additional VA outpatient treatment records were received by 
the RO subsequent to the June 2003 statement of the case.  
The Board notes that this evidence does not discuss the 
veteran's epidermal cysts.  Consequently, the Board finds 
that the RO correctly certified the veteran's claims to the 
Board without issuing a supplemental statement of the case 
with respect to the veteran's epidermal cyst claim.  

The Board notes that a private hospitalization report was 
submitted by the veteran subsequent to certification of the 
veteran's claims to the Board.  This hospitalization report 
makes no reference to epidermal cysts.  Accordingly, this 
evidence is not pertinent to the veteran's epidermal cyst 
claim and review of this evidence by the RO prior to 
adjudication of this claim is not indicated.  

The issue of entitlement to service connection for hepatitis 
C, to include as a result of exposure to herbicides, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran developed epidermal cysts many years after 
service and his epidermal cyst disability is unrelated to any 
aspect of service, including exposure to herbicides.


CONCLUSION OF LAW

An epidermal cyst disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The RO advised the veteran, in a July 2002 letter of what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him of what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him of what information 
and evidence would be obtained by VA.  The June 2003 
statement of the case also notified the veteran of the 
information and evidence needed to substantiate the claim.  
The statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to the notice.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.

With respect to VA's duty to assist, the Board notes that the 
veteran has been provided a VA medical examination and that 
the veteran has testified at a hearing before the undersigned 
Acting Veterans Law Judge.  The veteran's VA medical records 
have also been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  The veteran has not 
identified any outstanding evidence that could assist in his 
claim.  The Board is also unaware of any outstanding evidence 
that could substantiate the veteran's claims.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of his 
present conditions, the Board observes that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

History and Analysis

The veteran argues that service connection is warranted for 
an epidermal cyst disability.  The veteran has testified that 
he has epidermal cysts as a result of exposure to Agent 
Orange while serving in the Republic of Vietnam. 

The Board notes that the veteran had service in the Republic 
of Vietnam.  Therefore, the veteran is entitled to a 
presumption of exposure to herbicide agents during service.  
However, the Board also notes that epidermal cysts are not 
included as presumptive disorders under the law.  See 38 
C.F.R. § 3.309(e).  Therefore, service-connection must be 
denied for epidermal cysts on a presumptive basis.

The veteran's service medical records do not show treatment 
for or a diagnosis of any skin disability.  

Treatment for epidermal cysts was not noted until April 1993, 
more than 20 years after discharge from service.  None of the 
VA examination reports, or other VA inpatient and outpatient 
treatment records, indicate that there is any relationship 
between the veteran's current epidermal cyst disability and 
service.

There is no competent evidence of record that associates a 
current finding of epidermal cysts with his service.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against his claim, and that service 
connection for an epidermal cyst disability must be denied.

The Board has considered the veteran's statements and 
testimony submitted in support of his arguments that his 
epidermal cyst disability should be service connected.  His 
statements are not competent evidence of a nexus between 
epidermal cysts and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for an epidermal 
cyst disability must be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for an epidermal cyst 
disability, to include as a result of exposure to herbicides, 
is denied.


REMAND

The Board notes that the veteran submitted a private hospital 
discharge summary in support of his claim for service 
connection for hepatitis C several days prior to a hearing 
before the undersigned Acting Veterans Law Judge.  The record 
does not contain a waiver of initial RO consideration of the 
additional evidence.  This medical evidence should also be 
reviewed by the RO prior to review by the Board.  
Additionally, the hospital summary discusses hepatitis C and 
refers to a history and physical examination report.  A copy 
of the veteran's history and physical examination report from 
that hospital are not of record.  The duty to assist requires 
that VA must attempt to obtain specified and relevant private 
medical records.  See 38 C.F.R. § 3.159(c)(1) (2005).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  After obtaining the necessary 
authorization, the RO should contact the 
West Jefferson Medical Center and request 
copies of all of the veteran's treatment 
records.  In particular, all treatment 
records, including history and physical 
examination report, from the veteran's 
hospitalization from December 31, 2004 to 
January 3, 2005, should be obtained.

2.  The RO should obtain copies of all of 
the veteran's VA medical records, 
including inpatient and outpatient 
records, dated from August 2003 to 
present.

3.  When the above actions have been 
accomplished, the RO should readjudicate 
the veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the June 2003 statement 
of the case, and be given an appropriate 
opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	 _________________________________________________ 
	CHRISTOPHER J. GEARIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


